Smith, J.,
declared the opinion of the court.
The case was tried before Bay, J., in Orangeburgh district. Chappeii., for plaintiff. Egan, for defendant. Defendant had obtained an attachment from a justice of peace, on oath, that his debtor was about to remove, and gaye a bond for prosecuting the defendant in attachment. Plaintiff in this action replevied, and gave h bond to defend. Bail to the action. And, upon trial of the attachment, the decision was in favor of the defendant, Saunders, the present plaintiff. This action was to recover damages for the unjust vexation, and loss sustained, by the seizure of property, &c.
Bay, J., thought the action would not lie, since the act of assembly, 1799, required a bond to be taken by way of security, and the ■proper remedy was on the bond.
Grimke, J., was not present at this decision.